UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 00-4007
HASAN RICHARD MILLER, a/k/a
Jamaican Rick,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-99-43-1)

                  Submitted: September 29, 2000

                      Decided: November 21, 2000

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Andrew G. Schopler, RUDOLF, MAHER, WIDENHOUSE &
FIALKO, Chapel Hill, North Carolina, for Appellant. Walter C. Hol-
ton, Jr., United States Attorney, Sandra J. Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.
2                      UNITED STATES v. MILLER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Appellant Hasan Miller was convicted pursuant to his guilty plea
of one count of conspiracy to distribute in excess of fifty grams of
cocaine base. On appeal, Miller alleges the district court erred in
assessing a two-level enhancement, pursuant to U.S. Sentencing
Guidelines Manual § 2D1.1(b)(1) (1998), for possession of a firearm
and a three-level enhancement, pursuant to USSG § 3B1.1, for his
role as supervisor or manager in the offense. Finding no reversible
error, we affirm.

   Miller challenges his three level role enhancement as a manager or
supervisor under § 3B1.1. The determination that the defendant
played an aggravating role in the offense is essentially a factual ques-
tion reviewable for clear error. See United States v. Sheffer, 896 F.2d
842, 846 (4th Cir. 1990). We find no clear error in the district court’s
conclusion that Miller supervised or managed certain members of the
conspiracy and that there were at least five individuals involved in the
offense.

   Miller also assigns error to the district court’s enhancement of his
sentence for possession of a firearm during the commission of the
offense. A defendant may be held liable for the possession of a fire-
arm by a co-conspirator during the conspiracy if the possession was
reasonably foreseeable by the defendant. See United States v. Kimber-
lin, 18 F.3d 1156, 1159-60 (4th Cir. 1994). Further, this court has
determined that possession of a firearm is a foreseeable event in mat-
ters involving the exchange of drugs for large amounts of cash. See
id. at 1160. We find possession of a firearm by Miller’s co-
conspirator Anthony Mark was reasonably foreseeable to Miller.

  Having considered each of Appellants’ claims and finding them to
be without merit, we affirm the convictions and sentences imposed by
                      UNITED STATES v. MILLER                       3
the district court. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the Court and argument would not aid the decisional process.

                                                         AFFIRMED